Citation Nr: 1003011	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-35 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disability, claimed as bipolar disorder.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for seizure disability.

4.  Entitlement to service connection for left shoulder 
disability.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for low back 
disability.

7.  Entitlement to service connection for bilateral knee 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1974 to 
December 1976 with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
July 2004.  A statement of the case was issued in November 
2005 and a substantive appeal was received in November 2005.  

The Board notes that on a substantive appeal received in 
November 2005, the Veteran marked the appropriate box to 
indicate that he wanted a hearing before the Board at the RO.  
He noted that he specifically wanted a video conference 
hearing.  While a Board video conference hearing was 
scheduled in January 2010, a letter from the Veteran was 
received in January 2010 withdrawing his appeal.  In effect, 
the Veteran withdrew his hearing.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran indicated that he wished to withdraw the issues of 
entitlement to service connection for acquired psychiatric 
disability, claimed as bipolar disorder; PTSD; seizure 
disability; left shoulder disability; bilateral hearing loss; 
low back disability and bilateral knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met as to the issues of entitlement to service 
connection for acquired psychiatric disability, claimed as 
bipolar disorder; PTSD; seizure disability; left shoulder 
disability; bilateral hearing loss; low back disability and 
bilateral knee disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.

By letter received in January 2010, the Veteran stated that 
he wanted to withdraw all issues on appeal.  At the time, the 
Veteran had perfected appeal for the issues of entitlement to 
service connection for acquired psychiatric disability, 
claimed as bipolar disorder; PTSD; seizure disability; left 
shoulder disability; bilateral hearing loss; low back 
disability and bilateral knee disability.  Accordingly, these 
issues are no longer in appellate status. 



ORDER

The Veteran's appeal of entitlement to service connection for 
acquired psychiatric disability, claimed as bipolar disorder; 
PTSD; seizure disability; left shoulder disability; bilateral 
hearing loss; low back disability and bilateral knee 
disability, is dismissed.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


